Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Regarding independent claims, Applicant’s arguments directed toward newly amended limitations, which was not present in the previous rejection. Furthermore newly made amendments have changed the scope of the claims. Therefore, the proposed amendments filed after the Final Rejection, but before the filing of the brief, will not be entered because the amendments would raise new issues that require further search and consideration.
The proposed amendments raise new issues that require further search and consideration. 

Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive.
Regarding independent claims, Applicant’s arguments directed toward newly amended limitations, which was not present in the previous rejection. Applicant have amended to incorporate the limitations of claim 6 into independent claim 1 and argues .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office submits that Luschi in view of Taha teach all cited limitations of independent claim 1. Luschi et al teach a receiver for data recovery (see figure 2), comprising: a signal quality detection circuit to determine a signal quality of the channel signal received via the communication channel (see figure 2, component 10, estimation of channel parameters and paragraph 0013 “estimating a channel parameter indicative of a signal-to-disturbance power ratio of the received signal” i.e. SNR or SINR which is signal quality indicator) and generate a parameter indicative of the signal quality of the channel signal prior to either of the first decision circuit or the second decision circuit recovering the digital data (see figure 2, component 10); a controller to receive the parameter from the signal quality detection circuit  (see figure 2, component 10 and 12 “selection of rake/equalizer”) and to select between the first signal processing mode and the second signal processing mode to recover the digital data for the channel signal based on the parameter indicative of the signal quality of the channel signal that was received by the quantization circuit from a communications channel (see figure 2, component 12, 5).  Luschi further disclose that “estimating a channel parameter indicative of a signal-to-disturbance power ratio of the 
Luschi et al in view of Taha et al does not expressly teach signal quality is a parameter indicative of a vertical eye opening of the channel signal. Luschi et al and Taha et al various types of performance metric can be used (see Luschi figure 4 and 6 paragraphs 8 – 16 and Taha paragraph 0030). Further, Baumert teaches using the parameter indicative of the signal quality is a parameter indicative of a vertical eye opening of the channel signal (see figure 1). Therefore it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use a parameter indicative of a vertical eye opening of the channel signal since it is mere substation of a known quality parameter with another. The motivation or suggestion to do so is accurately detect quality of the received signals. Baumert further disclose, “eye diagram is used in digital transmission systems, an example of a receiver portion of which is shown in FIG. 3, to assess the quality of a digital signal” (see paragraph 0051).  And “A poor signal quality of said digital signal dat can be derived from a small eye opening that is due to a small eye width T_eye and/or a small vertical opening V_eye of said eye. A large value of the eye width T_eye and/or the vertical opening V_eye of the eye indicates a good signal quality of said digital signal dat “ (see paragraph 0053). That is eye diagram showing the vertical eye opening is parameter indicative of signal quality. Therefore, Luschi in view of Taha and Baumert and teach all cited limitations of claim 1. 
The Office further submits that Luschi et al teach a receiver for data recovery (see figure 2), comprising: a quantization circuit to generate a quantized code corresponding to a channel signal received by the receiver via a communication channel (see figure 1, component 32, ADC); a first decision circuit to recover, in a first signal processing mode, digital data for the channel signal based on the quantized code corresponding to the channel signal (see figure 2, component 7 “rake receiver” or 19 
With respect all other claims the Applicant makes same argument as the argument applied to claim 1. Therefore, the same response applied to the argument with respect to independent claims above is applied here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633